     Case: 3:18-cv-00529-wmc Document #: 77 Filed: 05/07/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 MOHAMMED HUSSAIN,

          Plaintiff/Counter-Defendant,
                                                       Case No. 18-cv-529-wmc
    v,

 ASCENSION SACRED HEART.,,.
 ST. MARY'S HOSPITALS, INC.,

         Defendant/Counter-Plaintiff.


                            JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment ts entered in favor of

defendant/counter-plaintiff Ascension Sacred Heart - St. Mary's Hospitals, Inc,

against plaintiff/counter-defendant Mohammed Hussain on all claims in the amount

of $113,068.09.



Approved as to form this 6th day of May, 2021.




Peter Oppeneer
                                                      ·m~
                                                    Date
                                                                  1-f4      U;Z/

     of
Cl~rk Court       ,
